OPINION — AG — ** PARDON — LICENSE TO MANUFACTURE ** THE GRANTING OF A PARDON FOR A CONVICTION UNDER FEDERAL AND/OR STATE LAW RELATING TO THE MANUFACTURE, DISTRIBUTION OR DISPENSING OF CONTROLLED DANGEROUS SUBSTANCES DOES 'NOT' PRECLUDE THE DIRECTOR OF THE STATE BUREAU OF NARCOTICS AND DANGEROUS DRUGS FROM CONSIDERING THAT CONVICTION IN DETERMINING WHETHER TO ISSUE A LICENSE TO MANUFACTURE, DISTRIBUTE OR USE FOR SCIENTIFIC PURPOSES CONTROLLED DANGEROUS SUBSTANCES. (PARDONS, LICENSE, FELONY, MORAL TURPITUDE) CITE: OPINION NO. 76-183, 59 O.S. 493 [59-493], 63 O.S. 2-303 [63-2-303] 26 O.S. 4-101 [26-4-101], 70 O.S. 3311 [70-3311] (G) (DAVID W. LEE)